[Cite as State ex rel. Turner v. Dept. of Rehab. & Corr., 2014-Ohio-2789.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



State ex rel. Donald Turner,                            :

                 Relator,                               :

v.                                                      :                    No. 13AP-911

Department of Rehabilitation and                        :           (REGULAR CALENDAR)
Correction, Adult Parole Authority,
and Bureau of Sentence Computation,                     :

                 Respondents.                           :



                                          D E C I S I O N

                                       Rendered on June 26, 2014


                 Donald Turner, pro se.

                 Michael DeWine, Attorney General, and Peter L. Jamison,
                 for respondents.

                                    IN MANDAMUS
                      ON OBJECTION TO THE MAGISTRATE'S DECISION

SADLER, P.J.
        {¶ 1} Relator, Donald Turner, an inmate of the Lebanon Correctional Institution,
commenced this original action requesting a writ of mandamus ordering respondents
Ohio Department of Rehabilitation and Correction, Ohio Adult Parole Authority, and the
Bureau of Sentence Computation to "eliminate" from their records all references to a
sentence imposed upon relator for an alleged "indeterminate period" by the Cuyahoga
County Court of Common Pleas pursuant to relator's May 10, 1970 plea of guilty to
aggravated assault. Respondents filed a motion to dismiss.
No. 13AP-911                                                                             2


I. BACKGROUND
       {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth Appellate District, this
matter was referred to a magistrate who issued a decision, including findings of fact and
conclusions of law, which is appended hereto. The magistrate determined that this action
is barred by a plain and adequate remedy at law. Therefore, the magistrate recommended
that this court grant respondents' motion to dismiss.
II. RELATOR'S OBJECTION
       {¶ 3} Relator filed the following objection to the magistrate's decision:
               The Magistrate has erred in his findings and he has further
               misconstrued Relator's mandamus action as one that
               challenges the sentencing court imposition of an
               "indeterminate period" [SIC] rather than a statutory sentence
               as required by law.

III. DISCUSSION
       {¶ 4} Relator's petition alleges his 1970 sentence was not properly imposed
because "[t]here being no such thing as a sentence for 'an indeterminate period' in the
State of Ohio." (Petition, ii.) Because this mandamus action is based on the alleged
improper sentence, we disagree with relator's assertion that the magistrate has
misconstrued the nature of his petition. Moreover, as stated by this court in State ex rel.
Hughley v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 09AP-244, 2010-Ohio-1585, "this
court cannot now review the validity of the sentence because a direct appeal was the
proper vehicle for relator to challenge it, and mandamus is not a substitute for a direct
appeal." Id. at ¶ 4, citing State ex rel. Jones v. O'Neill, 10th Dist. No. 01AP-1356, 2002-
Ohio-2877, ¶ 5; State ex rel. Rutan v. Bessey, 10th Dist. No. 07AP-316, 2007-Ohio-6856,
¶ 7.
       {¶ 5} Upon review, we find the magistrate has neither misconstrued relator's
mandamus action nor erred in his conclusion that relator is not entitled to mandamus
relief. Accordingly, we overrule relator's objection to the magistrate's decision.
IV. CONCLUSION
       {¶ 6} Upon review of the magistrate's decision, an independent review of the
record, and due consideration of relator's objection, we find the magistrate has properly
stated the pertinent facts and applied the appropriate law.         Therefore, we overrule
No. 13AP-911                                                                             3


relator's objection to the magistrate's decision and adopt the magistrate's decision as our
own, including the findings of fact and conclusions of law contained therein.           In
accordance with the magistrate's decision, we grant respondents' motion to dismiss
relator's petition for writ of mandamus.


                                                                      Objection overruled;
                                                petition for writ of mandamus dismissed.

                           TYACK and O'GRADY, JJ., concur.
                        _____________________________
No. 13AP-911                                                                          4


                                     APPENDIX

                           IN THE COURT OF APPEALS OF OHIO

                               TENTH APPELLATE DISTRICT

State ex rel. Donald Turner,                 :

               Relator,                      :

v.                                           :                  No. 13AP-911

Department of Rehabilitation and             :               (REGULAR CALENDAR)
Correction, Adult Parole Authority,
and Bureau of Sentence Computation,          :

               Respondents.                  :




                           MAGISTRATE'S DECISION

                                Rendered on April 29, 2014



               Donald Turner, pro se.

               Michael DeWine, Attorney General, and Peter L. Jamison,
               for respondents.


                                    IN MANDAMUS
                          ON RESPONDENTS' MOTION TO DISMISS

      {¶ 7} In this original action, relator, Donald Turner, an inmate of the Lebanon
Correctional Institution ("LCI"), requests a writ of mandamus ordering respondents
Ohio Department of Rehabilitation and Correction, Ohio Adult Parole Authority, and
the Bureau of Sentence Computation to "eliminate" from their records all references to a
sentence imposed upon relator for an alleged "indeterminate period" by the Cuyahoga
County Court of Common Pleas, pursuant to relator's alleged plea of guilty allegedly
accepted by the common pleas court on May 10, 1970 for aggravated assault. Relator
No. 13AP-911                                                                             5


has not attached to his complaint a copy of the court's sentencing entry of which he
complains. See Civ.R. 10(D).
Findings of Fact:
      {¶ 8} 1. On October 25, 2013, relator, an LCI inmate, filed this original action
against respondents.
      {¶ 9} 2. In his complaint, relator alleges that, on January 28, 1970, he was
arrested on a charge of aggravated assault, a violation of R.C. 2901.241.
      {¶ 10} 3. In his complaint, relator alleges that he pleaded guilty to the aggravated
assault charge before the Cuyahoga County Court of Common Pleas ("common pleas
court"), and that his plea was accepted by the court on May 10, 1970.
      {¶ 11} 4. According to the complaint, the common pleas court sentenced relator
to an "indeterminate period" without specifying the indeterminate period to be served.
      {¶ 12} 5. According to the complaint, respondents have treated the sentencing
entry as having imposed a sentence of one-to-five years based upon the statute relator
was found to have violated.
      {¶ 13} 6. According to the complaint, respondents lacked authority to interpret
the sentencing entry as having imposed an indeterminate sentence of one-to-five years
in the absence of specific language in the sentencing entry as to the period of the
indeterminate sentence.
      {¶ 14} 7. For the relief demanded, the complaint asks this court to issue a writ of
mandamus ordering respondents to "eliminate" from all their records all references to
the sentence imposed.
      {¶ 15} 8. On December 23, 2013, respondents moved for dismissal of this action.
      {¶ 16} 9. On January 16, 2014, relator filed a memorandum in opposition to the
motion to dismiss.
Conclusions of Law:
      {¶ 17} It is the magistrate's decision that this court grant respondents' motion to
dismiss.
      {¶ 18} In order for a court to dismiss a complaint for failure to state a claim upon
which relief can be granted, it must appear beyond doubt from the complaint that the
No. 13AP-911                                                                           6


plaintiff can prove no set of facts entitling him to recovery. O'Brien v. Univ. Community
Tenants Union, 42 Ohio St. 2d 242 (1975), syllabus.
      {¶ 19} Mandamus will not lie where the relator has a plain and adequate remedy
at law. State ex rel. Berger v. McMonagle, 6 Ohio St. 3d 28 (1983).
      {¶ 20} Here, relator asserts that the sentencing entry is defective because
allegedly it imposed an "indeterminate sentence" without specifying the term of the
sentence.   Relator alleges that, without authority, respondents have treated the
sentencing entry as imposing a one-to-five year indeterminate sentence.
      {¶ 21} Unmistakenly, such sentencing entry was subject to a direct appeal.
Mandamus is not a substitute for a direct appeal. State ex rel. Hughley v. Ohio Dept. of
Rehab. Corr., 10th Dist. No. 09AP-244, 2010-Ohio-1585, ¶ 4, citing State ex rel. Jones v.
O'Neill, 10th Dist. No. 01AP-1356, 2002-Ohio-2877.
      {¶ 22} Accordingly, this action is barred by a plain and adequate remedy at law by
way of direct appeal.
      {¶ 23} It is therefore the magistrate's decision that this court grant respondents'
motion to dismiss.


                                          /S/ MAGISTRATE
                                          KENNETH W. MACKE



                              NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign
               as error on appeal the court's adoption of any factual finding
               or legal conclusion, whether or not specifically designated as
               a finding of fact or conclusion of law under Civ.R.
               53(D)(3)(a)(ii), unless the party timely and specifically
               objects to that factual finding or legal conclusion as required
               by Civ.R. 53(D)(3)(b).